

117 HR 346 IH: Shoring Up Personal Protective and Lifesaving Indispensable Equipment Stockpile Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 346IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Ms. Davids of Kansas introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish a program providing grants to certain small business concerns to modify or reallocate their productive facilities to begin or increase production of certain medical supplies critical to addressing the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Shoring Up Personal Protective and Lifesaving Indispensable Equipment Stockpile Act or the SUPPLIES Act.2.Increasing production of critical medical supplies(a)EstablishmentNot later than 15 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall establish a program to provide grants to modify or reallocate the productive facilities of small business concerns to produce a covered good that is critically needed to address the national emergency related to the COVID–19 pandemic.(b)ApplicationA small business concern seeking a grant under this section shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administration may reasonably require.(c)EligibilityA small business concern that has not begun modifications or reallocations of the productive facilities of such concern before the date on which the national emergency was declared is eligible to receive a grant under this section to modify or reallocate such productive facilities.(d)Grant terms(1)Matching requirement(A)In generalA small business concern receiving a grant under this section shall provide non-Federal matching funds equal to not less than 25 percent of the grant.(B)In-kind supportThe non-Federal matching funds described in subparagraph (A) may include in-kind support.(2)Sale requirementsWith respect to covered goods produced by a grant recipient during the period of the national emergency as a result of a modification or reallocation of productive facilities using grant amounts, such grant recipient, and any parent company or affiliate of such recipient, shall—(A)prioritize the domestic sale of any such covered goods; and(B)sell such covered goods at a price that does not grossly exceed the average price of such covered goods for the 90-day period ending on January 31, 2020, for the region in which the grant recipient sells such covered goods, except to the extent that the price reasonably reflects additional production costs.(e)PrioritiesIn making grants under this Act, the Administrator shall prioritize applications based on—(1)the expected date by which the applicant will begin or increase production of covered goods;(2)the expected number of covered goods that will be produced as a result of a modification or reallocation of productive facilities using grant amounts; and(3)such other criteria that the Administrator determines to be appropriate.(f)Grant periodGrants under this section may only be made during the period of the national emergency.(g)RulemakingNot later than 15 days after the date of enactment of this Act, the Administrator shall issue rules to carry out this Act.(h)Reports(1)Interim reportNot later than 6 months after the date of enactment of this Act, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the grants made under this Act, including—(A)the total number and dollar amount of such grants;(B)a list of the recipients of such grants; and(C)with respect to each such grant, how grant funds are being used.(2)Final reportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report evaluating the effect of the program established under subsection (a) on the response to the COVID–19 pandemic, including—(A)a description of any covered goods produced by a grant recipient as a result of a modification or reallocation of productive facilities using grant amounts;(B)the total number of each such covered good produced;(C)a list of purchasers of more than 500 covered goods produced as a result of a modification or reallocation of productive facilities using grant amounts;(D)a description of the overall effect that the manufacturing of covered goods by grant recipients had in meeting the increased demand for such covered goods resulting from the COVID–19 pandemic; and(E)recommendations for continuing or improving the program.(i)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 through September 30, 2021, to carry out this Act.(j)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Covered goodThe term covered good means invasive or multifunction ventilators, N95 respirators, surgical masks, surgical gowns, sanitizing wipes, nasopharyngeal swabs, viral transport media, procedure masks, hand sanitizer, face shields, or nitrile exam gloves.(3)National emergencyThe term national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19.(4)Small business concernThe term small business concern has the same meaning as under section 3 of the Small Business Act (15 U.S.C. 632).